Order filed July 19, 2018




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00212-CV
                                  ___________
                        THE LETCO GROUP, Appellant
                                         V.
KOSSMAN CONTRACTING CO. DBA KOSSMAN CONTRACTING AND
              ROBERT KOSSMAN, Appellees


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                     Trial Court Cause No. 541012103


                                     ORDER
      No reporter’s record has been filed in this case. The official court reporter for
County Civil Court at Law No. 3 informed this court that appellant has not made
arrangements for payment for the reporter’s record. On June 25, 2018, we notified
appellant that we would consider and decide those issues that do not require a
reporter’s record unless appellant, by July 10, 2018, provided this court with proof
of payment for the record. See Tex. R. App. P. 37.3(c). No response has been filed.
      Accordingly, we order appellant to file a brief in this appeal by August 20,
2018. If appellant fails to comply with this order, the court may dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM